
	
		II
		112th CONGRESS
		1st Session
		S. 235
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Mrs. McCaskill (for
			 herself, Mr. Whitehouse,
			 Ms. Collins, Mr. Casey, and Mr. Nelson
			 of Florida) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To provide personal jurisdiction in causes of action
		  against contractors of the United States performing contracts abroad with
		  respect to members of the Armed Forces, civilian employees of the United
		  States, and United States citizen employees of companies performing work for
		  the United States in connection with contractor activities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lieutenant Colonel Dominic Rocky Baragona Justice for
			 American Heroes Harmed by Contractors Act.
		2.Debarment or
			 suspension of United States Government contractors for evasion of process or
			 failure to appear in actions in connection with Government contracts
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Federal Acquisition Regulatory Council established under section
			 1302(a) of title 41, United States Code, shall amend the Federal Acquisition
			 Regulation to provide that a contractor with the United States may be debarred
			 or suspended from contracting with the United States if—
				(1)the
			 contractor evades service of process in any civil action or criminal
			 prosecution brought against the contractor by the United States or a citizen or
			 national of the United States in connection with an obligation under the terms
			 of the contract; or
				(2)the
			 contractor refuses or fails to appear before a Federal court in a matter
			 brought against the contractor by the United States or a citizen or national of
			 the United States in connection with an obligation under the terms of the
			 contract.
				(b)ApplicabilityThe
			 amendments to the Federal Acquisition Regulation made under subsection (a)
			 shall apply to any action of a contractor that occurs on or after the effective
			 date of the amendments.
			(c)Rule of
			 constructionNothing in this section shall be construed to limit
			 the ability of a contractor to assert any settled right under the Constitution
			 of the United States.
			3.Personal
			 jurisdiction in covered civil actions by members of the Armed Forces, civilian
			 employees of the United States, and United States citizen employees of
			 companies performing work for the United States against entities under United
			 States Government contracts performed abroad
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Federal Acquisition
			 Regulatory Council established under section 1302(a) of title 41, United States
			 Code, shall amend the Federal Acquisition Regulation to require that any
			 covered contract—
				(1)requires that
			 the contractor consent to personal jurisdiction over the contractor in
			 accordance with paragraphs (3) through (5) with respect to any covered civil
			 action, including a covered civil action against 1 or more employees of the
			 contractor for which the contractor may be liable under theories of vicarious
			 liability;
				(2)specifies
			 that consent to personal jurisdiction under paragraph (1) shall not operate to
			 deprive or terminate personal jurisdiction of the contractor in any court that
			 otherwise has personal jurisdiction under another provision of law;
				(3)requires the
			 contractor to consent to personal jurisdiction in the United States District
			 Court for the District of Columbia for a covered civil action in which—
					(A)the events
			 giving rise to the cause of action occurred outside the United States;
			 and
					(B)personal
			 jurisdiction cannot be established in another Federal court; and
					(4)if the
			 covered contract was awarded to a contractor that does not maintain an office
			 in the United States, requires that the contractor designate an agent located
			 in the United States for service of process in any covered civil action;
			 and
				(5)requires
			 that—
					(A)except as
			 provided in subparagraph (B), any covered civil action shall be analyzed in
			 accordance with the laws of the United States; and
					(B)the
			 substantive law of the State (including the District of Columbia) in which the
			 covered civil action is brought shall be the law applicable to a covered civil
			 action if—
						(i)the
			 substantive law otherwise applicable to the covered civil action would be the
			 law of the location where the events giving rise to the cause action occurred;
			 and
						(ii)the location
			 is designated as a hazardous duty zone by the Secretary of Defense.
						(b)ApplicabilityThe
			 amendments to the Federal Acquisition Regulation made under subsection (a)
			 shall apply with respect to any covered contract that is entered into on or
			 after the effective date of the amendments under subsection (a).
			4.Personal
			 jurisdiction for actions brought by the United States Government alleging
			 wrongdoing under United States Government contracts performed abroad
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Federal Acquisition Regulatory Council established under section
			 1302(a) of title 41, United States Code, shall amend the Federal Acquisition
			 Regulation to require that any covered contract—
				(1)requires that
			 the contractor consent to personal jurisdiction over the contractor by the
			 Federal courts with respect to any action brought by the United States alleging
			 wrongdoing associated with the performance of the covered contract;
				(2)specifies
			 that consent to personal jurisdiction under paragraph (1) shall not operate to
			 deprive or terminate personal jurisdiction of the contractor in any other court
			 that has personal jurisdiction under another provision of law;
				(3)requires the
			 contractor to consent to personal jurisdiction in the United States District
			 Court for the District of Columbia for any action described in paragraph (1) in
			 which—
					(A)the events
			 giving rise to the cause of action occurred outside the United States;
			 and
					(B)personal
			 jurisdiction cannot be established in another Federal court; and
					(4)if the
			 covered contract was awarded to a contractor that does not maintain an office
			 in the United States, requires that the contractor designate an agent located
			 in the United States for service of process in any action described in
			 paragraph (1).
				(b)ApplicabilityThe
			 amendments to the Federal Acquisition Regulation made under subsection (a)
			 shall apply with respect to any covered contract that is entered into on or
			 after the effective date of the amendments under subsection (a).
			(c)Rule of
			 constructionNothing in this section shall be construed to limit
			 any other jurisdictional basis for a civil action against or criminal
			 prosecution of a contractor.
			5.Savings
			 clauseNothing in this Act
			 shall be construed to limit any cause of action or remedy under any other
			 provision of law.
		6.DefinitionsIn this Act:
			(1)ContractorThe term contractor, with
			 respect to a contract, includes the contractor under the contract, any
			 subcontractor under the contract, any subordinate contractor under the
			 contract, any subsidiary, parent company, or successor entity of the contractor
			 formed to act as a successor in interest of the contractor, and any employee
			 thereof performing work under or in connection with the contract.
			(2)Covered
			 civil actionThe term covered civil action means a
			 civil action alleging a rape or sexual assault of or serious bodily injury to a
			 member of the Armed Forces of the United States, civilian employee of the
			 United States, or employee of a company performing work arising out of the
			 performance of the covered contract for the United States who is a citizen or
			 national of the United States.
			(3)Covered
			 contractThe term covered contract—
				(A)means a
			 contract—
					(i)for work to
			 be performed outside the United States that is awarded or entered into by the
			 United States (including any executive department, independent establishment,
			 or agency thereof); and
					(ii)with a value
			 of not less than $5,000,000; and
					(B)includes any
			 subcontract or subordinate contract under a contract described in subparagraph
			 (A).
				(4)RapeThe
			 term rape means conduct that would violate section 920(a) of title
			 10, United States Code (article 120(a) of the Uniform Code of Military
			 Justice), if the conduct was committed by a person subject to chapter 47 of
			 title 10, United States Code (the Uniform Code of Military Justice).
			(5)Serious
			 bodily injuryThe term serious bodily injury has the
			 meaning given that term in section 1365 of title 18, United States Code.
			(6)Sexual
			 assaultThe term sexual assault means conduct that
			 would violate section 920(c), (h), or (m) of title 10, United States Code
			 (article 120(c), (h), or (m) of the Uniform Code of Military Justice), if the
			 conduct was committed by a person subject to chapter 47 of title 10, United
			 States Code (the Uniform Code of Military Justice).
			(7)United
			 StatesThe term United States, in a geographic
			 sense—
				(A)means the
			 several States and the District of Columbia; and
				(B)does not
			 include any military installation or facility located outside the area
			 described in subparagraph (A).
				
